                           Case 1:18-cv-02433-CKK Document 13 Filed 03/19/19 Page 1 of 2




                                                 UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF COLUMBIA

                         MAGGIE LEWIS-BUTLER                              :

                                       Plaintiff,                         :

                                v.                                        :
                                                                                Case No. 1:18-cv-02433-CKK
                         UNITED STATES OF AMERICA                         :

                                       Defendant.                         :

                                           STATEMENT OF PLAINTIFF’S COUNSEL
                                       CONCERNING INITIAL SCHEDULING CONFERENCE

                                Pursuant to the Court’s Order from earlier today, undersigned Plaintiff’s counsel

                         provides the following information: Plaintiff’s counsel apologizes to the Court for failing

                         to appear at the Initial Scheduling Conference at 1:00 p.m. today. At approximately 11:30

                         a.m. this morning, I deliberately had an early lunch in anticipation of leaving the office at

                         12:15 p.m. to travel to Court. Following a quick lunch, I began to work on two unrelated

                         matters and simply became wrapped up in those matters, and at 2:00 p.m. suddenly

                         realized I had missed the Initial Scheduling Conference. At that point, I immediately

                         phoned chambers and explained that I had inadvertently missed the Initial Scheduling

                         Conference.

                                Counsel again offers his apology to the Court and to opposing counsel for any

                         inconvenience caused by this inadvertent conduct.
 Regan Zambri Long
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036

    202-463-3030
                          Case 1:18-cv-02433-CKK Document 13 Filed 03/19/19 Page 2 of 2




                                                                         Respectfully submitted,

                                                                         REGAN ZAMBRI LONG PLLC


                                                                         By: /s/ Patrick M. Regan
                                                                             Patrick M. Regan       #336107
                                                                             pregan@reganfirm.com
                                                                             1919 M Street, N.W., Suite 350
                                                                             Washington, D.C. 20036
                                                                             PH: (202) 463-3030
                                                                             FX: (202) 463-0667
                                                                             Counsel for Plaintiff


                                                    CERTIFICATE OF SERVICE

                               I HEREBY CERTIFY that on this 19th day of March, 2019 a copy of the Statement

                         of Plaintiff’s Counsel Concerning Initial Scheduling Conference was electronically filed

                         and served on:

                                                    Daniel P. Schaefer, Esquire
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    Daniel.Schaefer@usdoj.gov
                                                    Counsel for Defendant USA


                                                                         /s/ Patrick M. Regan
                                                                         Patrick M. Regan




 Regan Zambri Long
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036

    202-463-3030




                                                                   -2-
